Citation Nr: 1813441	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-22 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for a chronic low back strain.

2.  Entitlement to service connection for a lumbar spine disability, previously claimed as a chronic low back strain.

3.  Entitlement to service connection for a left knee disability, to include arthritis. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975, which included service during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issues of entitlement to service connection for a lumbar spine disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1984 decision, the Board denied the Veteran's service connection claim for a chronic low back strain finding that there was no evidence of a current lumbar spine disability. 

2.  Since the final January 1984 Board decision, new medical evidence has been associated with the claims file, which bears on the unestablished current disability element of the Veteran's service connection claim for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The January 1984 rating decision denying the Veteran's service connection claim for a chronic low back strain is final.  38 U.S.C. §§ 211(a), 4004(a) (1982); 38 U.S.C. § 7104 (2012); 38 C.F.R. § 19.104 (1984); 38 C.F.R. § 20.1100 (2017).

2.  Following the final Board decision in January 1984, new and material evidence has been received to reopen the service connection claim for a chronic low back strain, now characterized as a claim for a lumbar spine disability.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1982 rating decision, the RO first denied the Veteran's service connection claim for a chronic low back strain.  He timely initiated and perfected an appeal with respect to this decision.  Subsequently, in a January 1984 decision, the Board denied the claim finding that there was no evidence of a current lumbar spine disability.  38 U.S.C. §§ 211(a), 4004(a) (1982); 38 U.S.C. § 7104 (2012); 
38 C.F.R. § 19.104 (1984); 38 C.F.R. § 20.1100 (2017).

In June 2011, the Veteran initiated a service connection claim for a lumbar spine disability, secondary to his service-connect amputation.  June 2011 Veteran's Supplemental Claim; see also Boggs v. Peake, 520 F.3d 1330, 1336-37(2008) (holding that while a new theory of entitlement for the same disease or injury cannot serve as the basis of a new claim, if the evidence supporting the new theory constitutes new and material evidence, the claim may be reopened).  Despite the January 1984 Board decision, the RO did not adjudicate the issue of whether new and material evidence had been received to reopen the service connection claim for a chronic low back strain.  Rather, the RO proceeded to adjudicate the claim on its merits.  In the end, the RO denied service connection for a lumbar spine disability, to include a back strain and herniated discs.  July 2012 Rating Decision.

Irrespective the RO's decision to adjudicate the claim on its merits, the Board must assess whether new and material evidence has been submitted in order to assume jurisdiction over the merits of this claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369-70 (Fed. Cir. 2001).  

Generally, "new" evidence is defined as existing evidence not previously submitted to agency decisions makers, while "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The evidence must not be cumulative or redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.

Here, new medical evidence from both VA and private treatment providers have been received since the January 1984 Board decision.  More importantly, the new medical evidence of record discloses current lumbar spine diagnoses; to include lumbar strain, lumbar sprain, degenerative joint disease, and degenerative disc disease.  See generally VA and Private Treatment Records.  As such, they clearly relate to the unestablished current disability element.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Therefore, a reasonable possibility of substantiating the claim has been raised.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that 38 C.F.R. § 3.156(a) creates a low threshold, interpreting the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening").  


ORDER

New and material evidence having been received, the service connection claim for a lumbar spine disability is reopened.


REMAND

The Veteran contends that his claimed lumbar spine and left knee disabilities were caused by his amputation.  June 2011 Veteran's Supplemental Claim; July 2011 Letter from the Veteran; September 2012 Letter from the Veteran.  More specifically, he contends that his amputation has resulted in an irregular gait, which makes him place undue stress on his left knee and back in order to compensate for his weaker leg.

In June 2012, the Veteran underwent a set of VA examinations with respect to the claimed disabilities.  Upon examination, the VA examiner opined it was less likely than not either disability was caused by the amputation.  In support, the VA examiner explained that despite his amputation, his gait was relatively normal immediately following the amputation and for more than 30 years thereafter.  The left knee arthritis did not develop until mid to late 2000s.  The back pain onset later in life as well, along with some degenerative disc disease, degenerative joint disease, and disc bulging, which are expected, age appropriate, conditions.  As a result, the VA examiner concluded his claimed lumbar spine and left knee disabilities were due to aging, genetics, and or other non-amputation factors. 

With respect to the aggravation component of the nexus opinion, the VA examiner opined the claimed lumbar spine and left knee disabilities "clearly and unmistakably existed prior to service," and were "clearly and unmistakably not aggravated beyond its natural progression" in service.  In doing so, the VA examiner stated there was no clear and convincing evidence that stress from the amputation has worsened either condition.  A review of the claims file shows the VA examiner has not only applied the wrong legal standard, but based the finding on the inaccurate factual premise that both his claimed disabilities pre-existed service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

As another matter, the VA examiner did not have an opportunity to address the August 2012 letter from Dr. D.J.B., a VA physician, who opined the Veteran's use of a right leg prosthesis passed mechanical stress to the left knee and lumbar spine, thereby creating or accelerating degenerative changes in these areas. 

Further, in the alternative, the Veteran claims his lumbar spine and left knee disabilities stemmed from the rigors of his service.  See September 2012 Letter from the Veteran.  He asserts that his military occupational specialty as an aircraft maintenance specialist required repeated heavy lifting while working on and around the aircraft, such as moving and lifting heavy fuel hoses, attaching external fuel tanks, loading bombs, and changing aircraft tires.  He recalled engaging in these activities thousands of times in service and that he and his other crewmembers would complain about the back sores they caused.  Again, the VA examiner did not have an opportunity to address this theory of entitlement.

For the foregoing reasons, the Board finds a remand is necessary to afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and etiology of his claimed lumbar spine disability.

After reviewing the record, the examiner should:

a. Identify all current and prior diagnoses of a lumbar spine condition.

b. Reconcile all prior diagnoses of a lumbar spine condition, to include lumbar strain, lumbar sprain, degenerative joint disease, and degenerative disc disease, with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each current diagnosis and any prior diagnosis that cannot be reconciled with the current findings, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or is otherwise related to his active duty service, to include the rigors of his military occupational specialty as an aircraft maintenance specialist, and explain why.

d. For any diagnosis that was not caused by or is otherwise related to the Veteran's active duty service, opine as to whether it is at least as likely as not (50 percent probability or greater) proximately due to or aggravated beyond its natural progression by his service-connected amputation and explain why.

In rendering an opinion, the examiner should discuss the August 2012 letter from Dr. D.J.B., opinion that the creation or acceleration of degenerative changes is due to the mechanical stressors caused by the Veteran's use of a right leg prosthesis.

In rendering an opinion, the examiner is reminded that causation and aggravation are distinct concepts, and each must be addressed when rendering an opinion.

e. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements.

2. Schedule the Veteran for an examination to determine the nature and etiology of his claimed left knee disability.

After reviewing the record, the examiner should:

a. Identify all current and prior diagnoses of a left knee condition.

b. Reconcile all prior diagnoses of a left knee condition, to include arthritis and medial collateral ligament tear or sprain, with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each current diagnosis and any prior diagnosis that cannot be reconciled with the current findings, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or is otherwise related to his active duty service, to include the rigors of his military occupational specialty as an aircraft maintenance specialist, and explain why.

d. For any diagnosis that was not caused by or is otherwise related to the Veteran's active duty service, opine as to whether it is at least as likely as not (50 percent probability or greater) proximately due to or aggravated beyond its natural progression by his service-connected amputation and explain why.

In rendering an opinion, the examiner should discuss the August 2012 letter from Dr. D.J.B., opinion that the creation or acceleration of degenerative changes is due to the mechanical stressors caused by the Veteran's use of a right leg prosthesis.

In rendering an opinion, the examiner is reminded that causation and aggravation are distinct concepts, and each must be addressed when rendering an opinion.

e. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements.

3. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


